USCA11 Case: 21-10602      Date Filed: 11/18/2021   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10602
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PAVEL RUIZ-GONZALEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:18-cr-00004-CEM-GJK-1
                   ____________________
USCA11 Case: 21-10602         Date Filed: 11/18/2021    Page: 2 of 8




2                      Opinion of the Court                 21-10602


Before WILSON, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        Pavel Ruiz-Gonzalez appeals the district court’s decision to
revoke his supervised release, and impose a 24-month sentence of
imprisonment, for aggravated battery. He argues that the sentence
was procedurally unreasonable because his Florida aggravated fel-
ony conviction did not qualify as a crime of violence under the
United States Sentencing Guidelines (the Guidelines). He also ar-
gues that his sentence was substantively unreasonable because the
upward variance from the guideline range was not warranted by
significant justification.
                                  I.
       In 2014, Ruiz-Gonzalez pled guilty to one count of bringing
undocumented immigrants into the United States for commercial
advantage and private gain, in violation of 8 U.S.C. §
1324(a)(2)(B)(ii). The district court sentenced him to serve 36
months’ imprisonment, to be followed by 36 months’ supervised
release. Less than a year into his period of supervised release, Ruiz-
Gonzalez stabbed someone following a bar fight. He pled guilty to
aggravated battery and the state court sentenced him to serve 35
months’ imprisonment. Following his sentence in state prison,
Ruiz-Gonzalez was returned to federal custody. The probation of-
fice petitioned to revoke Ruiz-Gonzalez’s supervised release be-
cause of his conviction for aggravated battery. At the revocation
USCA11 Case: 21-10602         Date Filed: 11/18/2021     Page: 3 of 8




21-10602                Opinion of the Court                         3

hearing, Ruiz-Gonzalez pled guilty to a violation of his supervised
release. He and the government initially agreed that aggravated
battery constituted a grade B violation. However, the probation
office later indicated that it was a grade A violation. At the sentenc-
ing hearing, the district court allowed Ruiz-Gonzalez to withdraw
his guilty plea based on this fact, but he declined and understood
that the court would find that the violation was a grade A violation.
        A grade A violation calls for a sentencing guideline range of
12 to 18 months’ imprisonment. See United States Sentencing
Guidelines §§ 7B1.1(a)(1), 7B1.4. Ruiz-Gonzalez requested a down-
ward variance to 8 months, arguing that he admitted guilt, already
served his sentence in state prison for the offense, and spent 8
months in federal custody. The government requested a 12-month
sentence to account for the violent nature of the stabbing. The dis-
trict court considered the parties’ statements, but sentenced Ruiz-
Gonzalez to the maximum sentence of 24 months’ imprisonment.
It acknowledged that Ruiz-Gonzalez’s conduct was violent, em-
phasizing that he followed a man after a bar fight, rammed his car
into the man, and stabbed him twice. The district court further
expressed confusion that the government requested a low-end
guideline range sentence when compared to Ruiz-Gonzalez’s con-
duct. Ruiz-Gonzalez objected to the sentence as procedurally and
substantively unreasonable.
                                  II.
       We review the sentence imposed upon revocation of super-
vised release for reasonableness. United States v. Sweeting, 437
USCA11 Case: 21-10602         Date Filed: 11/18/2021      Page: 4 of 8




4                       Opinion of the Court                  21-10602

F.3d 1105, 1106–07 (11th Cir. 2006) (per curiam). We review the
reasonableness of a sentence under a deferential abuse-of-discre-
tion standard. United States v. Trailer, 827 F.3d 933, 935 (11th Cir.
2016) (per curiam). The party who challenges the sentence bears
the burden of showing that it was unreasonable in light of the rec-
ord and the § 3553(a) factors. United States v. Tome, 611 F.3d 1371,
1378 (11th Cir. 2010).
        When a procedural reasonableness challenge is not raised at
the district court, we review the claim for plain error. United States
v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). To show plain
error, the appellant must show that there was a procedural error,
that it is plain, and that it affected substantial rights, and then that
it seriously affected the fairness, integrity, or public reputation of
the judicial proceedings. Id.
        A district court may, after considering certain factors set
forth in § 3553(a), revoke the term of supervised release and impose
a term of imprisonment. 18 U.S.C. § 3583(e)(3). When revoking a
term of supervised release, “the court should sanction primarily the
defendant’s breach of trust, while taking into account, to a limited
degree, the seriousness of the underlying violation and the criminal
history of the violator.” U.S.S.G. Ch. 7, Pt. A, intro. cmt. 3(b). The
district court must consider the following § 3553(a) factors: (1) the
nature and circumstances of the offense and the history and char-
acteristics of the defendant; (2) the need for deterrence, protection
of the public, and rehabilitation; (3) the guideline sentencing range;
(4) any pertinent policy statements; (5) the need to avoid
USCA11 Case: 21-10602        Date Filed: 11/18/2021     Page: 5 of 8




21-10602               Opinion of the Court                        5

unwarranted sentencing disparities; and (6) the need to provide res-
titution to any victims. 18 U.S.C. § 3553(a)(1), (2)(B)–(D), (4)–(7),
3583(e).
        “The weight accorded to any one § 3553(a) factor is a matter
committed to the sound discretion of the district court, and a court
may attach great weight to one factor over others.” United States
v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021) (per curiam) (inter-
nal quotation marks omitted). A district court imposes a substan-
tively unreasonable sentence when it (1) fails to afford considera-
tion to relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3) com-
mits a clear error of judgment in considering the proper factors. Id.
at 1355.
       A grade A violation of supervised release can include a
“crime of violence” that constitutes “a federal, state, or local of-
fense punishable by a term of imprisonment exceeding one year.”
U.S.S.G. § 7B1.1(a)(1). In Florida, a person commits aggravated
battery when he, in committing a battery, “[i]ntentionally or know-
ingly causes great bodily harm, permanent disability, or permanent
disfigurement” or “[u]ses a deadly weapon.” Fla. Stat. §
784.045(1)(a). We have previously held that Florida aggravated
battery is a specific intent crime that requires intentional conduct.
United States v. Vail-Balon, 868 F.3d 1293, 1299 (11th Cir. 2017) (en
banc).
                                 III.
USCA11 Case: 21-10602        Date Filed: 11/18/2021     Page: 6 of 8




6                      Opinion of the Court                21-10602

        Ruiz-Gonzalez’s first argument on appeal challenges
whether his aggravated battery charge classifies as a grade A viola-
tion under the Guidelines. He did not object to the classification of
the violation during the proceedings below, therefore we review
this issue for plain error. Vandergrift, 754 F.3d at 1307. He argues
that Borden v. United States overruled any precedent that Florida
aggravated battery is a “crime of violence” under U.S.S.G. §
7B1.1(a)(1). 141 S. Ct. 1817 (2021).
        In Borden, the Supreme Court held that a criminal offense
with a mens rea of recklessness does not qualify as a “violent fel-
ony” under the Armed Career Criminals Act (ACCA). Id. at 1821–
22. However, Ruiz-Gonzalez’s underlying criminal conduct was a
conviction for Florida aggravated battery, a specific intent crime
requiring intentional conduct. See Vail-Balon, 868 F.3d at 1299.
Borden is not applicable here because he was not convicted of a
crime involving the mens rea of recklessness. See Borden, 141 S.
Ct. at 1821–22. Ruiz-Gonzalez raises no other argument regarding
why his conduct did not constitute a crime of violence, and thus,
the district court correctly determined that he committed a grade
A violation. Accordingly, the district court did not plainly err in
calculating the advisory guideline range, and the sentence is proce-
durally reasonable.
         Next, Ruiz-Gonzalez argues that the sentence is substan-
tively unreasonable because the district court’s upward variance
from the guideline range lacks any significant justification. While
it is true that the district court imposed the maximum sentence of
USCA11 Case: 21-10602         Date Filed: 11/18/2021     Page: 7 of 8




21-10602                Opinion of the Court                         7

two years, which was above the guideline range of 12 to 18 months,
it had sufficient justification for doing so. The district court em-
phasized the violent nature of Ruiz-Gonzalez’s conduct, stating
that his conduct was worse than described by the government. See
18 U.S.C. § 3553(a)(1) (listing “the nature and circumstances of the
offense” as a factor to be considered in imposing a sentence). Ruiz-
Gonzalez’s conduct, which involved following a man in anger,
crashing into him with a car, and stabbing him twice, reflected that
he posed a risk to others that could not be controlled by the terms
of supervision. The need “to protect the public from further crimes
of the defendant” is a relevant factor in imposing a sentence. Id. §
3553(a)(2)(C). Since the weight given to any specific § 3553(a) fac-
tor is within the district court’s discretion, we cannot say the dis-
trict court abused its discretion in emphasizing the nature of Ruiz-
Gonzalez’s conduct and the need to protect the public from further
crimes by him. Taylor, 997 F.3d at 1354.
       Ruiz-Gonzalez’s remaining arguments also lack merit. The
prison conditions he might be exposed to as a result of COVID-19
are not included among the relevant factors. See 18 U.S.C. §
3553(a)(1)–(7). He also contends that punishments imposed upon
violations of supervised release are primarily sanctions for the de-
fendant’s breach of trust. See U.S.S.G. Ch. 7, Pt. A, intro. cmt. 3(b).
However, the sentence adequately reflects the breach of trust Ruiz-
Gonzalez created after he committed a violent act less than one
year into his supervised release. Accordingly, we find that the
USCA11 Case: 21-10602      Date Filed: 11/18/2021   Page: 8 of 8




8                     Opinion of the Court              21-10602

sentence imposed by the district court was both substantively and
procedurally reasonable.
      AFFIRMED.